PRESS RELEASE COMPX DECLARES REGULAR QUARTERLY DIVIDEND DALLAS, TEXAS...August 7, 2012...CompX International Inc. (NYSE MKT:CIX) announced today that its board of directors has declared CompX’s regular quarterly dividend of twelve and one-half cents ($0.125) per share on its class A and class B common stock, payable on September 18, 2012 to stockholders of record at the close of business on September 7, 2012. CompX is a leading manufacturer of security products, furniture components and performance marine components. * *
